Murphy, P. J.,
dissents in a memorandum as follows: I would affirm for the reasons stated by Justice Galligan at Special Term. While the petitioner may have been experiencing difficulties in his personal life, these problems in no way excuse his verbal and physical misbehavior on the three occasions recounted in the majority memorandum (Matter of Jones v New York City Housing Auth,., 60 AD2d 812). If petitioner Milton is permitted to commit flagrant violations with impunity, the Housing Authority has little hope of maintaining order in the Walt Whitman Houses. The severe sanction of eviction was warranted in this proceeding to deter similar misconduct and to permit other residents to enjoy their tenancy in both the short and the long term.